Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2. 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.     The information disclosure statements (IDSs) submitted on 04/15/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwan (KR 20140046267 A). 

 	Pertaining to claim 1, Hwan discloses A display device (fig. 1) comprising: a main flexible printed circuit (13, see fig. 1) including a first alignment mark (15, see fig. 1) and electrically connected to a first panel (101, see fig. 1); and a touch flexible printed circuit (21, see fig. 1) including a second alignment mark (16, see fig. 1) and electrically connected to a second panel (102, see fig. 1) that is perpendicular (see fig. 1) to the first panel (101), wherein the main flexible printed circuit (13) is electrically connected to the touch flexible printed circuit (21) through a pad region (18, see fig. 1), and the touch flexible printed circuit (21) includes a first overcoat region (40, see fig. 4) disposed between the first alignment mark (15/45) and the second alignment mark (16/46).

 	Pertaining to claim 2, Hwan discloses wherein the first overcoat region (40) is disposed between the second alignment mark (16/46) and a first edge of the touch flexible printed circuit (the edge of 21).

 	Pertaining to claim 13, Hwan discloses A display device (see fig. 1) comprising: a base film (101 consider as a base film, see fig. 1); a first alignment mark (15) and a second alignment mark (16) disposed on the base film (101) for arrangement with a main flexible printed circuit (13); a first overcoat region (40) provided on the base film (101) and disposed between the first alignment mark (15/45) and a first edge of the base film (40); and a second overcoat region (the second edge of 21) disposed between a second edge facing the first edge (the first edge of 21) and the second alignment mark (16/46).

 	Pertaining to claim 20, Hwan discloses wherein the base film (40) is electrically connected to the main flexible printed circuit (13) through a pad region (18).

Allowable Subject Matter

Claims 3-12 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: regarding claim 3, “wherein the touch flexible printed circuit includes: a first opening that penetrates through the touch flexible printed circuit on an opposite side to the first overcoat region with respect to the second alignment mark; and a second overcoat region disposed between the second alignment mark and the first opening.," in combination with the remaining elements, are not taught or adequately suggested by the prior art of record. Claims 4-6 depend from claim 3 and is therefore allowed for at the same reasons.


 	Referring to claim 7, the specific limitations of "wherein the main flexible printed circuit includes a third alignment mark, and the touch flexible printed circuit includes: a fourth alignment mark; and a third overcoat region disposed between the third alignment mark and the fourth alignment mark.," in combination with the remaining elements, are not taught or adequately suggested by the prior art of record. Claims 8-12 depend from claim 7 and is therefore allowed for at the same reasons.

 	Referring to claim 14, the specific limitations of "further comprising: a first opening that penetrates through the base film on an opposite side to the first overcoat region with respect to the first alignment mark; and a third overcoat region disposed between the first alignment mark and the first opening”, in combination with the remaining elements, are not taught or adequately suggested by the prior art of record. Claims 15-16 depend from claim 14 and is therefore allowed for at the same reasons

 	Referring to claim 17, the specific limitations of "a second opening that penetrates through the base film on an opposite side to the second overcoat region with respect to the second alignment mark; and a fourth overcoat region disposed between the second alignment mark and the second opening”, in combination with the remaining elements, are not taught or adequately suggested by the prior art of record. Claims 18-19 depend from claim 17 and is therefore allowed for at the same reasons

Conclusion 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chikae (US 8427624 B2) and Matsui et al. (US 2015/0168755 A1).                                                                                                                                                                                                             Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848